DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0203850 by Wang et al. (Wang hereinafter).

Regarding claim 1, Wang discloses an electrical system for an aircraft [see at least paragraph 0058], comprising: one or more energy sinks, wherein each energy sink of the one or more energy sinks comprises a load [see at least Figure 4, (460)]; and a hybrid energy storage system, comprising: one or more primary energy sources that are coupled to the one or more energy sinks 

Regarding claim 9, Wang discloses the electrical system of claim 1, wherein each primary energy source of the one or more primary energy sources supplies power to exactly one energy sink of the one or more energy sinks [see at least Figure 4, (420) and (460); this is a one-to-one setup].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0203850 by Wang et al. (Wang hereinafter) in view of US 2011/0101915 by Mitsutani.

Regarding claim 2, Wang discloses the electrical system of claim 1, wherein the secondary energy source further comprises: a negative output port [see at least Figure 5, bottom of “First power source”]; and a positive output port [see at least Figure 5, top of “First power source”].
Wang discloses the variable output voltage [see at least paragraphs 0092-0093], but fails to explicitly disclose wherein the variable output voltage is supplied between the positive output 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to connect the variable output voltage in this manner as it is a common configuration that is well-understood in the art that allows direct connection control of a power source voltage output.

Regarding claim 3, Wang in view of Mitsutani teaches the electrical system of claim 2.
Mitsutani discloses wherein the secondary energy source further comprises: a buffer that is coupled between the positive and negative output ports [see at least Figure 1, (C); reduces voltage spikes].

Regarding claim 4, Wang in view of Mitsutani teaches the electrical system of claim 2.
Wang discloses wherein the secondary energy source further comprises: an energy storage component that comprises at least one of a battery, a supercapacitor, an ultracapacitor, a fuel cell, or an engine-generator set [see at least paragraph 0060].

Regarding claim 5, Wang in view of Mitsutani teaches the electrical system of claim 4.
Wang discloses wherein the secondary energy source further comprises: a voltage control unit [see at least paragraph 0093].
Mitsutani discloses a voltage control unit that is coupled between the energy storage component and the positive and negative output ports [see at least Figure 1, (12-2)], wherein the voltage 

Regarding claim 6, Wang in view of Mitsutani teaches the electrical system of claim 5.
Mitsutani discloses wherein the voltage control unit sends feedback signals to the secondary energy source control unit, and wherein the command signals from the secondary energy source control unit are based at least in part on the feedback signals [see at least paragraph 0050].

Regarding claim 7, Wang in view of Mitsutani teaches the electrical system of claim 5.
Wang discloses wherein the voltage control unit comprises at least one of a rectifier, a DC/AC converter, a DC/DC converter, or a stabilizing buffer [see at least paragraph 0092].

Regarding claim 10, Wang discloses the electrical system of claim 1.
Wang fails to explicitly disclose wherein at least one primary energy source of the one or more primary energy sources further comprises: a positive input port; a negative input port, wherein the positive and negative input ports are coupled to the secondary energy source; a positive output port; a negative output port, wherein the positive and negative output ports are coupled to at least one of the one or more energy sinks; and a bus bar that is coupled between the energy storage unit and the positive input and output ports.  However, Mitsutani discloses a positive input port [see at least Figure 1, connection to (PL2)]; a negative input port [see at least Figure 1, connection to (NL2)], wherein the positive and negative input ports are coupled to the secondary energy source [see at least Figure 1, (48) to (PL2) and (NL2)]; a positive output port [see at least Figure 1, connection to (MPL)]; a negative output port [see at least Figure 1, connection to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize these system connections as it is a common way to connect components together which allows for easy replacement of component in case of component failure.

Regarding claim 11, Wang in view of Mitsutani teaches the electrical system of claim 10.
Wang discloses wherein the at least one primary energy source of the one or more primary energy sources further comprises: a primary switch arrangement that is coupled between the energy storage unit and the bus bar [see at Figure 5, (K3)].
Mitsutani also discloses this limitation [see at least Figure 1, (11-2)].

Regarding claim 12, Wang in view of Mitsutani teaches the electrical system of claim 11.
Wang in view of Mitsutani fails to disclose wherein the primary switch arrangement further comprises: a primary switch diode that is arranged in forward direction from the energy storage unit to the bus bar; and a primary switch contactor that is arranged in parallel to the primary switch diode between the energy storage unit and the bus bar.  However, Mitsutani discloses a parallel diode/switch combination used elsewhere [see at least Figure 2, (D1B) and (Q1B); Figure 3, (82) and (84)].


Regarding claim 13, Wang in view of Mitsutani teaches the electrical system of claim 10.
Mitsutani discloses wherein the at least one primary energy source of the one or more primary energy sources further comprises: an input switch that is coupled between the positive input port and the bus bar [see at least Figure 1, (11-2)], wherein the input switch comprises at least one of an electromechanical switch, a semiconductor based switch, or a diode in forward current direction to the bus bar [see at least paragraph 0036].

Regarding claim 14, Wang in view of Mitsutani teaches the electrical system of claim 10.
Wang discloses wherein the at least one primary energy source of the one or more primary energy sources further comprises: an output switch that is coupled between the bus bar and the positive output port [see at least Figure 5, (K3)], wherein the output switch comprises at least one of an electromechanical switch or a semiconductor based switch [see at least paragraph 0080].

Regarding claim 15, Wang in view of Mitsutani teaches the electrical system of claim 10.
 wherein the at least one primary energy source of the one or more primary energy sources further comprises: a protection switch that is coupled between the negative input and output ports and the energy storage unit for disconnecting the energy storage unit from the negative input and output ports [see at least Figure 1, (11-2)], wherein the protection switch comprises at least one an electromechanical switch, a semiconductor based switch, a fuse, or a circuit breaker [see at least paragraph 0036].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0203850 by Wang et al. (Wang hereinafter) in view of US 2014/0152089 by Manabe et al. (Manabe hereinafter).

Regarding claim 8, Wang discloses the electrical system of claim 1.
Wang fails to disclose wherein an energy sink of the one or more energy sinks comprises: a three-phase AC machine; and a DC/AC converter that is coupled between a primary energy source of the one or more primary energy sources and the three-phase AC machine.  However, Manabe discloses this limitation [see at least Figure 1, (4) to (5); paragraph 0034; paragraph 0061].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a three-phase machine (motor) in the vehicle of Wang as three-phase motors are smaller, and thus lighter than a same-rated single phase motor which decreases the weight and allows the aircraft to operate longer.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ozaki (US 2017/0305548) discloses a power supply system for an aircraft with multiple power sources.
Walter-Robinson (US 2017/0057650) discloses a power supply system for an aircraft with power sharing between multiple power sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL BARNETT/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836